Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner’s amendment was given during a telephonic conversation with Aaron Deditch (Reg. No. 33,865) on May 13, 2021.

	The application has been amended from the applicant’s amended claims contained in the response to the non-final action as follows:
A method for ascertaining an expected contour of a mobile or stationary device, which is an automated vehicle, for avoiding a collision of the vehicle, the method comprising: 
obtaining a movement trajectory of the device, wherein the movement trajectory is based on at least expected values and covariances; 
selecting a base polyhedron and an approximate contour of the device each having a limited number of corners; 
transforming the base polyhedron to provide a transformed base polyhedron and to at least one probability density of the movement trajectory, the at least one probability density describing a state estimation; 
determining, for each corner of the transformed base polyhedron, a transformed device contour; 

using, via at least one control unit, the expected contour to avoid collision of the vehicle;
wherein the method is performed by the at least one control unit that is internal or external to the device, and 
wherein one of the following is satisfied:
(i) the transforming of the base polyhedron to provide the transformed base polyhedron includes integrating a standard normal distribution over a volume of the base polyhedron in a manner by which a predefined confidence interval, within which a collision with static and dynamic surroundings of the device is to be avoided, is met, or 
(ii) the transforming of the base polyhedron to provide the transformed base polyhedron includes a decomposition of the covariances, a multiplication of each corner of the base polyhedron by a decomposition, and an addition of an expected value of the expected values of the probability density to each other of the base polyhedron.	  
The method of claim 1, wherein the expected contour of the device is formed from a surface or a volume that is spanned by all of the transformed device contours.  
(Canceled)
(Canceled)
The method of claim 1, further comprising transmitting the expected contour of the device to a collision check unit of the device.  
A method for ascertaining an expected contour of a mobile or stationary device, which is an automated vehicle, for avoiding a collision of the vehicle, the method comprising:

selecting a base polyhedron and an approximate contour of the device each having a limited number of corners;
transforming the base polyhedron to provide a transformed base polyhedron and to at least one probability density of the movement trajectory, the at least on probability density describing a state estimation;
determining, for each corner of the transformed base polyhedron, a transformed device contour;
ascertaining the expected contour of the device based on a combination of all the transformed device contours; and
using, via at least on control unit, the expected contour to avoid a collision of the vehicle;
wherein the method is performed by the at least one control unit that is internal or external to the device, and
wherein the movement trajectory with the probability density, the base polyhedron, the approximate contour, and a confidence interval, within which a collision with static and dynamic surroundings of the device is to be avoided, are ascertained in advance or offline.  
A method for ascertaining an expected contour of a mobile or stationary device, which is an automated vehicle, for avoiding a collision of the vehicle, the method comprising:
obtaining a movement trajectory of the device, wherein the movement trajectory is based on at least expected values and covariances;
selecting a base polyhedron and an approximate contour of the device each having a limited number of corners;

determining, for each corner of the transformed base polyhedron, a transformed device contour;
ascertaining the expected contour of the device based on a combination of all the transformed device contours; and
using, via at least on control unit, the expected contour to avoid a collision of the vehicle;
wherein the method is performed by the at least one control unit that is internal or external to the device, and
wherein the transformation, the determination of the at least one transformed device contour, and the ascertainment of the expected contour are carried out in situ or online with inclusion of all of the at least one transformed device contour.  
The method of claim 1, wherein the device is a mobile or stationary robot, a vehicle, or an aircraft, and includes the at least one control unit.  
The method of claim 1, wherein the movement trajectory has at least one translatory degree of freedom. 
The method of claim 1, wherein the movement trajectory has at least one rotatory degree of freedom.
A system for ascertaining an expected contour of a mobile or stationary device, which is an automated vehicle, for avoiding a collision of the vehicle, comprising: 
at least one control unit, which is internal or external to the device, configured to perform the following: 

obtaining a base polyhedron and an approximate contour of the device each having a limited number of corners; 
transforming the base polyhedron to at least one probability density of the movement trajectory, the at least one probability density describing a state estimation; 
determining, for each corner of the transformed base polyhedron, a transformed device contour; 
ascertaining the expected contour of the device based on a combination of all of the transformed device contours; and
using, via the at least one control unit, the expected contour to avoid a collision of the vehicle;
	wherein one of the following is satisfied:
(i) the transforming of the base polyhedron to provide the transformed base polyhedron includes integrating a standard normal distribution over a volume of the base polyhedron in a manner by which a predefined confidence interval, within which a collision with static and dynamic surroundings of the device is to be avoided, is met, or
(ii) the transforming of the base polyhedron to provide the transformed base polyhedron includes a decomposition of the covariances, a multiplication of each corner of the base polyhedron by a decomposition, and an addition of an expected value of the expected values of the probability density to each corner of the base polyhedron.

The examiner’s amendment only cancels claims 3 and 4, all amended claims provided in the response to the non-final action mailed on March 16, 2021, remain.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, the features of the independent claim, which now include the originally submitted claims 3 and 4. In the non-final action mailed on March 16, 2021, claims 3, 4, 6, and 7 were objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Furthermore, the amended claims provided in a response dated April 1, 2021, overcame the 101 and 112(b) rejections as put forth by the non-final office action mailed on March 16, 2021. Therefore claims 1-2, and 5-11 are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087.  The examiner can normally be reached on 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664